Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 9/14/2022.

Claim Status
2.	Claims 1-2, 6-8, 10-11, 13, 15, and 18 have currently been amended.

Claim Objection
3.	Claim 8 is objected to because of the following informalities:  
Lines 3-4 of the claim includes the limitation of “wherein the URL data entered by the user when generating the request” appears to have intended to be structured as --wherein the URL data is entered by the user when generating the request--.  Appropriate correction is required.

Response to Arguments
4.	The applicant’s remarks have been taken into consideration, but are moot in light of amended claim changes that slightly deviate from the previously indicated allowable subject matter.
A.	The double patenting rejection has been overcome in light of the approved terminal disclaimer filed 9/14/2022.

B.	The previously indicated allowable subject matter has been withdrawn in light of the amended claim language removing the limitation specifying that the newly instantiated web-driver is configured to launch an OS in claims 1, 6, and 15. 


Allowable Subject Matter
5.	Claims 2-5 and 7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7.	Claims 1, 6, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2011/0289419) in view of Tsai et al (US 2018/0025503).
Regarding claim 1, Yu et al discloses a method of presenting a hypertext markup language (HTML) asset (par [0031] & fig. 43, “HTML browser widget”) comprising: 
receiving, within an application executing on a computer system, a request from a user to acquire the HTML asset (par [0052-0053], “request from the user”); 
triggering, in response to the request, an instantiation of a new instance of an acquisition process (fig. 13, ‘1315 & par [0107], “acquisition model”); and 
presenting the acquired HTML asset to a user within a graphical user interface associated with the application (fig. 17-38 & par [0028], which disclose providing requested content via several GUI boxes on the application used to view the requested content).
Yu et al does not explicitly teach wherein instantiation of the new instance of the acquisition process by said second computer comprises: instantiating a new webdriver configured to: connect to said dependent webdriver container, launch a browser within said dependent webdriver container, and direct the browser to a URL entered by the user.
However, Tsai et al teaches wherein instantiation of the new instance of the acquisition process by said second computer comprises:
instantiating a new webdriver (par [0038], lines 1-5, “selenium web-driver”) configured to: 
connect to a dependent webdriver container (par [0028], lines 20-23, which discloses that a web page crawler and image capture tool may be implemented using a selenium web-driver), 
launch a browser within said dependent webdriver container (par [0038], lines 1-5, which discloses that the web page crawler used for launching the particular browser specified, may be implemented using said selenium web-driver), and 
direct the browser to a URL entered by the user (par [0038], lines 5-15, which discloses navigating to the URL associated with the parsed HTML content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the browser-based, software testing embodiment of Tsai et al within the teachings of Yu et al in order to improve upon analyzing operations requested by web browser engines (disclosed in par [0211] of Yu et al) by implementing the software regression testing and visual regression tools (disclosed in par [0027] and [0053-0054] of Tsai et al) to prevent any visual defects being present within the browser versions utilized in the browsers used for processing the HTML requested data disclosed within Yu et al.
Regarding claim 6, Yu et al discloses a system for presenting a hypertext markup language (HTML) asset (par [0031] & fig. 43, “HTML browser widget”) comprising: 
a first computer on which the HTML asset is stored (fig. 2, ‘130) and 
a second computer (fig. 3, ‘110) and configured to:
execute an application to receive a request from a user to acquire the HTML asset (par [0052-0053], “request from the user”); 
trigger, in response to the request, an instantiation of a new instance of an acquisition process (fig. 13, ‘1315 & par [0107], “acquisition model”); and 
present the acquired HTML asset to a user within a graphical user interface associated with the application (fig. 17-38 & par [0028], which disclose providing requested content via several GUI boxes on the application used to view the requested content).
Yu et al does not explicitly teach wherein instantiation of the new instance of the acquisition process by said second computer comprises: instantiating a new webdriver configured to: connect to said dependent webdriver container, launch a browser within said dependent webdriver container, and direct the browser to a URL entered by the user.
However, Tsai et al teaches wherein instantiation of the new instance of the acquisition process by said second computer comprises:
instantiating a new webdriver (par [0038], lines 1-5, “selenium web-driver”) configured to: 
connect to a dependent webdriver container (par [0028], lines 20-23, which discloses that a web page crawler and image capture tool may be implemented using a selenium web-driver), 
launch a browser within said dependent webdriver container (par [0038], lines 1-5, which discloses that the web page crawler used for launching the particular browser specified, may be implemented using said selenium web-driver), and 
direct the browser to a URL entered by the user (par [0038], lines 5-15, which discloses navigating to the URL associated with the parsed HTML content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the browser-based, software testing embodiment of Tsai et al within the teachings of Yu et al in order to improve upon analyzing operations requested by web browser engines (disclosed in par [0211] of Yu et al) by implementing the software regression testing and visual regression tools (disclosed in par [0027] and [0053-0054] of Tsai et al) to prevent any visual defects being present within the browser versions utilized in the browsers used for processing the HTML requested data disclosed within Yu et al.
Regarding claim 8, Yu et al does not explicitly teach wherein said second computer is further configured to send URL data to an application programming interface (API), wherein the URL data entered by the user when generating the request.
However, Tsai et al teaches wherein said second computer is further configured to send URL data to an application programming interface (API) (par [0017], lines 5-15), wherein the URL data entered by the user when generating the request (par [0025], lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the browser-based, software testing embodiment of Tsai et al within the teachings of Yu et al according to the motivation previously addressed regarding claim 6.
Regarding claim 13, Yu et al discloses wherein said second computer is further configured to perform either a first process or a second process in dependence upon an aspect of the requested HTML asset (fig. 43 & par [0031]), 
wherein said first process comprises requesting a screenshot to capture the HTML asset (par [0124], lines 30-35, “screen shot”), and 
wherein said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop (par [0123], lines 5-20, “closed captioning information”) with respect to a playback of the HTML asset (fig. 47-50, “content playback”).

Regarding claim 14, Yu et al discloses wherein said first computer is a server (par [0153], lines 1-5).

Regarding claim 15, Yu et al discloses a method of acquiring a hypertext markup language (HTML) asset stored on a remote computer (par [0031] & fig. 43, “HTML browser widget”) comprising: 
Yu et al does not explicitly teach instantiating a portable software test framework between an application local to a user and the remote computer based on a uniform resource locator associated with the HTML asset and a request to acquire the HTML asset; instantiating a new webdriver configured to: connect to said dependent webdriver container, launch a browser within said dependent webdriver container, and direct the browser to a URL entered by the user.
However, Tsai et al teaches instantiating a portable software test framework between an application local to a user and the remote computer (fig. 1 & par [0021], which discloses regression testing being performed for a remote device containing an application server and mobile network devices) based on a uniform resource locator associated with the HTML asset (par [0017], lines 12-20, which discloses the regression testing component identifying URLs associated with the released software version) and a request to acquire the HTML asset (par [0025], line 1-5);
instantiating a new webdriver (par [0038], lines 1-5, “selenium web-driver”) configured to: 
connect to a dependent webdriver container (par [0028], lines 20-23, which discloses that a web page crawler and image capture tool may be implemented using a selenium web-driver), 
launch a browser within said dependent webdriver container (par [0038], lines 1-5, which discloses that the web page crawler used for launching the particular browser specified, may be implemented using said selenium web-driver), and 
direct the browser to a URL entered by the user (par [0038], lines 5-15, which discloses navigating to the URL associated with the parsed HTML content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the browser-based, software testing embodiment of Tsai et al within the teachings of Yu et al in order to improve upon analyzing operations requested by web browser engines (disclosed in par [0211] of Yu et al) by implementing the software regression testing and visual regression tools (disclosed in par [0027] and [0053-0054] of Tsai et al) to prevent any visual defects being present within the browser versions utilized in the browsers used for processing the HTML requested data disclosed within Yu et al.
Regarding claim 16, Yu et al and Tsai et al teach the limitations of claim 15.
Yu et al further teaches wherein said remote computer is a remote server (par [0153], lines 1-5).
Regarding claim 17, Yu et al and Tsai et al teach the limitations of claim 15.
Yu et al further teaches wherein the request is a request to capture a screenshot (par [0124], lines 25-35).

Regarding claim 18, Yu et al and Tsai et al teach the limitations of claim 15.
Yu et al further teaches wherein the request is a request to record a video (par [0052], lines 1-5).

Regarding claim 19, Yu et al and Tsai et al teach the limitations of claim 15.
Yu et al further teaches wherein the request is generated by a user within a software tool (par [0058], lines 7-11).

Regarding claim 20, Yu et al and Tsai et al teach the limitations of claim 15.
Yu et al further teaches wherein the process to acquire the requested HTML asset is performed automatically (par [0122], lines 60-62).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220926